DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102a(1) as being anticipated by Armbander, AT 10469 U1.  Armbander discloses a bracelet with a central part (1) overlapping a lower side of a watch housing (3) in a clamp manner. The central part extends from a clamp (2) at a side of the housing to the clamp at an opposite side of the housing. The central part is attachable to the clamp of the housing at an end (4) of the central part. A distance is formed between an upper side of the central part and the lower side of the housing, where the central part is provided with end regions (6). T-shaped bracelet parts (10, 11) are detachably connected to the end regions. 

    PNG
    media_image1.png
    589
    713
    media_image1.png
    Greyscale

Armbander’s connector is attached to the watchcase bottom bracket by inserting a clamping part (13) into a mounting slot (15) and then rotating the strap and connector about the longitudinal axis of the strap to attach the strap to the watchcase. 
Allowable Subject Matter
Claims 1-16 are allowed.  
Regarding claims 1-11, the prior art fails to disclose the combination of the wearable device a watchcase and a watchband.  The watchband including a strap-shaped body with a clamping part connected to one end of the body.  The clamping part also comprises a rotating part with a stop block arranged in the rotating part.  The watchcase defining a mounting slot and a key slot communicating with each other.  Wherein, the stop block is capable of moving out of or back into the rotating part. The stop block moves into the rotating part, which allows the clamping part to be inserted into the mounting slot.  After the clamping part is inserted into the mounting slot, the clamping part is configured to be rotated relative to the watchcase by rotating the watchband, and the stop block is configured to move out of the rotating part and is clamped in the key slot, such that the watchband is attached on the watchcase.
Regarding claims 12-16, the prior art fails to disclose a watchband, comprising: a strap-shaped body; and a clamping part defining an accommodation room and connected to one end of the strap-shaped body, wherein the clamping part comprises a fixing rod and a stop block; the fixing rod is inclined with respect to a width direction of the strap-shaped body, the stop block is accommodated in the accommodation room and configured to move out of or back into the accommodation room.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677